 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ANDREW J. BRIGGS (CABN 294224)
   Special Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          andrew.briggs@usdoj.gov
 8

 9 Attorneys for United States of America

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13 UNITED STATES OF AMERICA,                          )   NO. CR 19-391 HSG
                                                      )
14           Plaintiff,                               )   STIPULATION TO EXCLUDE TIME FROM
                                                      )   JANUARY 6, 2020 THROUGH FEBRUARY 3,
15      v.                                            )   2020 AND [PROPOSED] ORDER
                                                      )
16 JESSE RAHIM HALL,                                  )
         a/k/a Jesse Hall,                            )
17       a/k/a Jesse Rahim Hall II,                   )
                                                      )
18           Defendant.                               )
                                                      )
19

20           It is hereby stipulated by and between counsel for the United States and counsel for the
21 defendant, Jesse Rahim Hall, that time be excluded under the Speedy Trial Act from January 6, 2020

22 through February 3, 2020.

23           At the hearing held on January 6, 2020, the government and counsel for the defendant agreed
24 that time be excluded under the Speedy Trial Act for continuity of counsel and so that defense counsel

25 could continue to prepare, including by reviewing with Mr. Hall potential resolution options. For these

26 reasons and as further stated on the record at the hearing, the parties stipulate and agree that excluding

27 time until February 3, 2020 will allow for the effective preparation of counsel and continuity of counsel.

28 See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER             1
     Case No. CR 19-391 HSG                                                             v. 7/10/2018
 1 by excluding the time from January 6, 2020 through February 3, 2020 from computation under the

 2 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 3 § 3161(h)(7)(A), (B)(iv).

 4          The undersigned Special Assistant United States Attorney certifies that he has obtained approval

 5 from counsel for the defendant to file this stipulation and proposed order.

 6

 7          IT IS SO STIPULATED.

 8 DATED: January 6, 2020                                          /s/                  ___
                                                          ANDREW J. BRIGGS
 9                                                        Special Assistant United States Attorney

10
     DATED: January 6, 2020                                        /s/                 ___
11                                                        HANNI FAKHOURY
                                                          Counsel for Defendant Jesse Rahim Hall
12

13                                           [PROPOSED] ORDER

14          Based upon the facts set forth in the stipulation of the parties and the representations made to the

15 Court on January 6, 2020 and for good cause shown, the Court finds that failing to exclude the time

16 from January 6, 2020 through February 3, 2020 would unreasonably deny defense counsel and the

17 defendant continuity of counsel and the reasonable time necessary for effective preparation, taking into

18 account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The Court further finds that the

19 ends of justice served by excluding the time from January 6, 2020 to February 3, 2020 from computation

20 under the Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial.

21 Therefore, and with the consent of the parties, IT IS HEREBY ORDERED that the time from January 6,

22 2020 through February 3, 2020 shall be excluded from computation under the Speedy Trial Act. 18

23 U.S.C. § 3161(h)(7)(A), (B)(iv).

24          IT IS SO ORDERED.

25
              1/7/2020
26 DATED: ___________________                             __________________________________________
                                                          HONORABLE HAYWOOD S. GILLIAM, JR.
27                                                        United States District Judge

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER             2
     Case No. CR 19-391 HSG                                                              v. 7/10/2018
